Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
                                            DETAILED ACTION 
Response to Amendment
2.	Applicant’s amendments filed 03/08/2022 to claims are accepted and entered. In this amendment, claims 1, 6-7, and 11-14 have been amended; claims 3-4 have been canceled; and claims 15-19 have been added. In response, the 101 rejection is withdrawn.   
Allowable Subject Matter 
3.	Claims 1-2 and 5-19 are allowed.
 	The following is an examiner’s statement of reason for allowance:  
a.	In regards to the 101 rejection: The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception. The claim amendments recite additional elements that integrate the claim into a practical application. Thus claims 1-2 and 5-14 are eligible.
b.	The prior art of record Jordil et al (US 2013/0139397) discloses an automated CMM equipped with a measuring probe and motorized CMM provided a specialized controller for moving and measuring a piece without collision.
Prams et al (US patent 8,212,993) discloses surveying actual measurement data for a component, generating a virtual measuring stylus of a virtual CMM including alignment with common coordinate system, comparing, visualizing or evaluating, and document the results for protocol.  

Styles (US 2009/0049704) discloses using MCC with probes (sensors) and inspection robots, assigning each measurement probe a unique identity code during probe manufacture, and transmit/receive to/from the CMM to the computer via a data connection.
Abbe (US 6,748,790) discloses using MCC with sensor such as touch probe and CCD camera located on the slider for measuring a 3D surface shape of work and improve uncertainty in measurement, and checking elapsed time, i.e. showing time variances (elapsed time) in temperature on linear scale and temperature measurement continuing to record.
 	However, none of the above prior arts in individual nor in combination that teaches or suggests “importing specification data into coordinate measuring machine, specifying the predefined conditions under which the measurement sequence is to be evaluated and performed by including parameter values of specific parameters including at least one of a predetermined range of temperature of the workpiece and a level of accuracy of the coordinate measuring machine to be complied with when measuring the workpiece; and creating the measurement protocol in the form of as an electronic document, in which at least one of a compliance and a non-compliance with individual 
Each of dependent claims depends upon one of the above and thus is allowable for at least the same reasons.  

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-
7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LYNDA DINH/Examiner, Art Unit 2865      

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863